       Case: 1:19-cv-01610 Document #: 20 Filed: 03/29/19 Page 1 of 3 PageID #:64




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

CHRISTOPHER MOEHRL, on behalf of    )
himself and all others similarly situated,
                                    )
                                    )
      Plaintiff,                    )
                                    )                Case No: 1:19-cv-01610
                                    )
v.                                  )                Judge Andrea Wood
                                    )                Magistrate Judge M. David Weisman
THE NATIONAL ASSOCIATION OF         )
REALTORS, REALOGY HOLDINGS          )
CORP., HOMESERVICES OF AMERICA, )
RE/MAX HOLDINGS, INC. and KELLER )
WILLIAMS REALTY, INC.               )
                                    )
      Defendants.                   )
____________________________________)

                     DEFENDANTS’ UNOPPOSED MOTION FOR
                 EXTENSION OF TIME TO RESPOND TO COMPLAINT

        Defendants the National Association of Realtors®, Realogy Holdings Corp.,

HomeServices of America, RE/MAX Holdings, Inc., and Keller Williams Realty, Inc. move for

an extension of time, through and including May 17, 2019, to respond to Plaintiff’s Complaint.

In support of this motion, Defendants state as follows:

        1.     Plaintiff Moehrl filed his Complaint on March 6.

        2.     The last of the Defendants to be served with the Complaint was served on March

17.

        3.     It took some Defendants time to retain counsel for this matter.

        4.     Defendants’ counsel need time to review and evaluate the allegations of the

Complaint.

        5.     It would be most efficient to have all responses to the Complaint due on the same

day.
                                                1
     Case: 1:19-cv-01610 Document #: 20 Filed: 03/29/19 Page 2 of 3 PageID #:65




       6.      The requested extension would give Defendants time to investigate the allegations

and reduce duplication in their responses to the Complaint.

       7.      Defendants have not made any prior requests for an extension of time.

       8.      The undersigned counsel are authorized to state that Plaintiff does not oppose this

motion.

       WHEREFORE, Defendants respectfully request that this Court enter an order extending

the deadline for Defendants to respond to Plaintiff’s Complaint until May 17, 2019.

  Dated: March 29, 2019

                                             Respectfully submitted,

                                              Schiff Hardin LLP

                                             /s/ Jack R. Bierig
                                             Jack R. Bierig
                                             Adam J. Diederich
                                             233 South Wacker Drive, Suite 7100
                                             Chicago, IL 60606
                                             312-258-5500 (Phone)
                                             312-258-5600 (Fax)
                                             jbierig@schiffhardin.com
                                             adiederich@schiffhardin.com

                                             Attorneys for Defendant National
                                             Association of Realtors®




                                                2
     Case: 1:19-cv-01610 Document #: 20 Filed: 03/29/19 Page 3 of 3 PageID #:66




                              CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that on March 29, 2019, the foregoing
Unopposed Motion for Extension of Time to Respond to Complaint was electronically filed with
the Clerk of the Court by utilizing the CM/ECF System, which will provide electronic
notification to all counsel of record:


                                          /s/ Jack R. Bierig
                                            Jack R. Bierig




                                             3
